DETAILED ACTION
The present application, filed 06/11/2019, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “if the feedback signal is greater than a third reference voltage level that is greater than the second reference voltage level, then the control circuitry turns on and leaves on the at least one capacitor-control switch to detune the resonance network in order to reduce the rectified output voltage” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 11 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “if the feedback signal is greater than a first reference voltage level, then the control circuitry controls the 
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0047781, US 2010/0321965, US 2019/0149063, US 2018/0287502, and US 2015/0207336 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaKaisha Jackson/
Examiner, Art Unit 2838


/KYLE J MOODY/Primary Examiner, Art Unit 2838